 

Exhibit 10.37

 

 

  Grant No.:

 

 

Restricted Stock Unit Notice

Under the

Unilife Corporation

Amended And Restated

2009 Stock Incentive Plan

 

Name of Grantee:

 

This Notice evidences restricted stock units (each, a “RSU,” and collectively,
the “RSUs”) of Unilife Corporation, a Delaware corporation (the “Company”) that
have been granted to you pursuant to the Unilife Corporation Amended and
Restated 2009 Stock Incentive Plan (the “Plan”) and the terms of the attached
Restricted Stock Unit Award Agreement (the “Agreement”).  This Notice
constitutes part of and is subject to the terms and provisions of the Agreement
and the Plan, which are incorporated by reference herein.  Each RSU represents
the Company’s commitment to issue one share of the Company’s common stock at a
future date, subject to the terms of the Agreement and the Plan.

Grant Date:  

Number of RSUs:  

Vesting Schedule:  The RSUs subject hereto will vest as follows:

25% of the RSUs will vest on [ ];

25% of the RSUs will vest on [ ]; and

50% of the RSUs will vest on [ ];

provided in each case that you remain in continuous service with the Company
through that date.  In addition, the vesting of all of the RSUs will accelerate
in full (i) immediately prior to and contingent upon the occurrence of a Change
in Control, provided that you remain in continuous service with the Company
through the date of that transaction, or (ii) upon cessation of your service
with the Company due to your death or Disability.

 

Unilife Corporation

 

 

Date

 

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan.  I agree to be bound by all of the provisions set forth in those
documents.  I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.

 

Signature of Grantee

 

Date

 

 



--------------------------------------------------------------------------------

 

Restricted Stock Unit Award Agreement
under the
Unilife Corporation
Amended And Restated
2009 Stock Incentive Plan

1.Terminology.  Unless the context herein otherwise requires or as otherwise
provided in this Agreement, capitalized terms used herein are defined in the
notice to which this Agreement is attached (the “Notice”) or in the Plan.

2.Vesting.  The RSUs subject hereto will become vested and nonforfeitable as
follows:

(a)25% of the RSUs will vest on [ ];

(b)25% of the RSUs will vest on [ ]; and

(c)50% of the RSUs will vest on [ ];

provided in each case that you remain in continuous service with the Company
through the applicable vesting date.  In addition, the vesting of all otherwise
unvested RSUs will accelerate in full (i) immediately prior to and contingent
upon the occurrence of a Change in Control, provided that you remain in
continuous service with the Company through the date of that transaction, or
(ii) upon cessation of your service with the Company due to your death or
Disability.  If your service ceases for any reason other than due to death or
Disability, all RSUs that then remain subject to forfeiture will be immediately
and automatically forfeited.  

3.Restrictions on Transfer.  Neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process or in any other manner be made subject
to a hedge transaction or puts and calls.  All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative.  The RSUs may be transferred upon your
death by last will and testament or under the laws of descent and distribution.

4.Dividend Equivalent Payments.  You are not entitled to receive any cash
dividends or dividend equivalent payments with respect to the RSUs. The Company
shall make no adjustment for cash dividends, distributions or other rights for
which the record date is before the date the shares of Common Stock are issued
upon settlement of the RSUs.

5.Settlement of RSUs.  Your vested RSUs will be settled via the issuance of
Common Stock as described herein not later than March 15th of the year following
the calendar year in which the applicable vesting date occurs.  You are not
required to make any monetary payment (other than any tax withholding or social
insurance contribution that may be required under applicable law) as a condition
to settlement of the RSUs.  The Company will issue to you, in settlement of your
vested RSUs, the number of whole shares of Common Stock that equals the number
of whole vested RSUs, and those RSUs will cease to be outstanding upon your
receipt of such settlement payment.  Upon issuance of such shares, you will be
reflected as the owner of record on the Company’s books and the Company will
retain the shares of Common Stock in uncertificated book entry
form.  Alternatively, upon your request, the Company will deliver a share
certificate to you or deliver a share electronically or in certificate form to
your designated broker on your behalf, for the issued shares.  Fractional RSUs
will be settled, if at all, in cash.  In the event of your death, settlement of
your RSUs will be made in the same manner on behalf of your estate.

6.Adjustments for Corporate Transactions and Other Events.

(a)Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding RSUs shall, without further action of the Administrator,
be adjusted to reflect such event.  The Administrator may make adjustments, in
its discretion, to address the treatment of fractional shares and fractional
cents that arise with respect to outstanding RSUs as a result of the stock
dividend, stock split or reverse stock split.  Adjustments under this paragraph
will be made by the Administrator, whose determination as to what adjustments,
if any, will be made and the extent thereof will be final, binding and
conclusive.

- 1 -

--------------------------------------------------------------------------------

 

(b)Merger, Consolidation and Other Events.  If there occurs a merger or
consolidation of the Company and the Common Stock is be converted into other
securities, the RSUs shall pertain to and apply to the securities to which a
holder of the number of shares of Common Stock subject to the RSUs would have
been entitled.  If the stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) to which a holder of
the number of shares of Common Stock subject to the RSUs would have been
entitled, in the same manner and to the same extent as the RSUs.

7.Non‑Guarantee of Employment.  Nothing in the Plan or this Agreement shall
alter your service relationship with the Company, nor be construed as a
contractual right of you to continue in a service relationship with the Company
for any particular period of time or at any particular rate of compensation, or
as a limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any RSUs.

8.Rights as Stockholder.  Neither you nor any other person claiming through you
shall have any rights with respect to any shares of Common Stock subject to the
RSUs, including without limitation, any voting rights, unless and until such
shares are duly issued and delivered to you. The Company shall make no
adjustment for cash dividends, distributions or other rights for which the
record date is before the date the shares of Common Stock are issued.

9.The Company’s Rights.  The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

10.Restrictions on Issuance of Shares.  The issuance of shares of Common Stock
upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities.  No shares of Common Stock may be issued hereunder if the issuance
of such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained.  As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.  Even following the issuance
of shares of Common Stock upon settlement of the RSUs, any transfer of those
shares (or of any interest therein) will be limited to the extent provided by
any stock ownership guideline, anti-hedging policy, securities trading policy or
other policy or procedure maintained by the Company from time to time.

11.Notices.  All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be deemed effective or given upon  hand
delivery or 5 days after deposit in the United States mail, postage prepaid and
certified, addressed to you at the address contained in the records of the
Company, or addressed to the Administrator, care of the Company for the
attention of its Corporate Secretary at its principal executive office or, if
the receiving party consents in advance, transmitted and received via telecopy
or via such other electronic transmission mechanism as may be available to the
parties.

12.Entire Agreement.  This Agreement, together with the relevant Notice and the
Plan, contains the entire agreement between the parties with respect to the RSUs
granted hereunder.  Any oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement with respect to the RSUs granted hereunder shall be void and
ineffective for all purposes.

- 2 -

--------------------------------------------------------------------------------

 

13.Amendment; Termination.  This Agreement may be amended from time to time by
the Administrator in its unilateral discretion; provided, however, that  this
Agreement may not be modified in a manner that would have a materially adverse
effect on the RSUs as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by each of the parties
hereto; and provided further, that notwithstanding the foregoing, the Company
may unilaterally choose to terminate and liquidate this Agreement at any time in
the manner described in Treas. Reg. § 1.409A-3(j)(ix) or any successor
provision.

14.Tax Compliance.

(a)This Agreement and the RSUs granted hereunder are intended to comply with, or
otherwise be exempt from, Section 409A of the Code and any regulations and
Treasury guidance promulgated thereunder.  The foregoing, however, shall not be
construed as a guarantee by the Company of any particular tax effect to you
under this Agreement or with respect to the RSUs.  The Company shall not be
liable to you for any additional tax, penalty, or interest under Section 409A of
the Code, nor for reporting in good faith any taxable income with respect to the
RSUs.

(b)The Company has no duty or obligation to minimize the tax consequences to you
of this award of RSUs and shall not be liable to you for any adverse tax
consequences to you arising in connection with this award.  You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this award and by signing the Notice, you have
agreed that you have done so or knowingly and voluntarily declined to do so.

(c)The Company will have the right and is hereby authorized to withhold from any
transfer due under this Agreement, or from any other compensation or amount
owing to you, applicable withholding taxes arising in connection with this
award.

16.Conformity with Plan.  This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan.  Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan.  In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern.  A copy of
the Plan is available upon request to the Administrator.

17.No Funding.  This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Common Stock in the future in accordance with its
terms.  You have the status of a general unsecured creditor of the Company as a
result of receiving the grant of RSUs.

18.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions.  Any suit with
respect hereto will be brought in the federal or state courts in the district
which includes the city or town in which the Company’s principal executive
office is located, and you hereby agree and submit to the personal jurisdiction
and venue thereof.

19.Headings.  The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

20.Counterparts.  This Agreement may be executed in counterparts, including by
facsimile or .pdf electronic transmission and electronic mail (including .pdf),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by any party by facsimile transmission or electronic mail will
be as effective as delivery of a manually executed copy of this Agreement by
such party.

21.Electronic Delivery of Documents.  By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further

- 3 -

--------------------------------------------------------------------------------

 

acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

22.No Future Entitlement.  By your signing the Notice, you acknowledge and agree
that:  (i) the grant of this award is a one-time benefit which does not create
any contractual or other right to receive future grants of RSUs, or compensation
in lieu of RSUs, even if RSUs have been granted repeatedly in the past or have
been pre-approved by the stockholders of the Company for future grant; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Administrator, subject to satisfaction of
applicable stockholder approval requirements; (iii) the value of the RSUs is not
part of normal or expected compensation for any purpose; and (iv) no claim or
entitlement to compensation or damages arises if the RSUs or the Common Stock
subject thereto decrease or do not increase in value and you irrevocably release
the Company from any such claim that does arise.

23.Personal Data.  For purposes of the implementation, administration and
management of the RSUs or the effectuation of any acquisition, equity or debt
financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction.  You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
RSUs or the effectuation of a Corporate Transaction and you expressly authorize
such transfer as well as the retention, use, and the subsequent transfer of the
data by the recipient(s).  You understand that these recipients may be located
in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than your country.  You understand
that data will be held only as long as is necessary to implement, administer and
manage the RSUs or effect a Corporate Transaction.  You understand that you may,
at any time, request a list with the names and addresses of any potential
recipients of the personal data, view data, request additional information about
the storage and processing of data, require any necessary amendments to data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s Secretary.  You understand, however, that refusing or
withdrawing your consent may affect your ability to accept an RSU award.

 

- 4 -